Title: Treasury Department Circular to the Collectors of the Customs, 20 January 1790
From: Treasury Department,Hamilton, Alexander
To: 


Treasury DepartmentJanuary 20. 1790.
Sir
Motives friendly to the Interests of the Officers of the Customs, as well as to the advancement of the public service, induce me to desire that I may be as soon as possible furnished with a Statement of the amount of the emoluments which have accrued to them respectively under the existing regulations, up to the first of January. As this letter will only be addressed to the Collector of each district it will be proper that a communication should be made to the Naval Officer & Surveyor.
I shall take it for granted that the information I may receive on this head, will be such as I may place absolute reliance upon.
I am, Sir,   Your Obedt. servt.
A Hamilton
